Citation Nr: 1309805	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  97-21 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral foot and knee disabilities.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 



INTRODUCTION

The Veteran had active military service from February 1980 to June 1980, from September 1980 to January 1983, and from July 1987 to March 1990.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.  

This case has been previously before the Board, most recently in June 2011, at which time the issues currently before the Board were remanded for additional development.  The case has now been returned to the Board for further appellate action.  

The issue of entitlement to a TDIU is addressed in the REMAND following the ORDER section of this decision.  VA will notify the appellant if additional action is required on her part.


FINDING OF FACT

A low back disability, diagnosed as degenerative joint disease and mechanical chronic low back pain, is etiologically related to the Veteran's service-connected bilateral foot and knee disabilities.  



CONCLUSION OF LAW

A low back disability, diagnosed as degenerative joint disease and mechanical chronic low back pain, is proximately due to or the result of the Veteran's service-connected bilateral foot and knee disabilities.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.102 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of her claim.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim of entitlement to service connection for a low back disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012) or 38 C.F.R. § 3.159 (2012).

Legal Criteria

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of this regulation. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran has asserted that she has a low back disability that was caused by her service-connected bilateral foot and knee disabilities.  Specifically, the Veteran has asserted that her service-connected foot and knee disabilities have caused her to walk with an altered gait which in turn caused extra strain on her low back, thus resulting in a low back disability.  

The Board notes that the Veteran is competent to report that walking with a limp causes her to experience low back pain.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board has found the Veteran to be credible in this regard.

In January 2006, the Veteran was afforded a VA examination of her spine.  At that time, the examiner diagnosed mild L5-S1 lumbar facet degenerative joint disease and mechanical low back pain.  The examiner opined that it was not as likely as not that the Veteran's knee disabilities directly or proximately caused her back pain.  In this regard, the examiner noted that the Veteran did not have any degenerative process in her knees on X-ray and there were no documented or suspected ligamentous problems.  The examiner noted that the Veteran did have chronic pain syndrome and fibromyalgia and that these were more than likely the reason for her back pain. 

The Board finds that this opinion is not adequate for adjudication purposes.  In this regard, the Board notes that since this opinion was provided, the Veteran has been granted entitlement to service connection for bilateral foot disabilities.  The Board notes that the Veteran has reported that the antalgic gait caused by both her service-connected foot and service-connected knee disabilities caused her to experience back pain.  As her foot disabilities were not considered as a potential cause for her back pain, this opinion is not adequate to serve as the basis of a denial of entitlement to service connection.   

In January 2010, the Veteran was afforded another VA examination by the same VA examiner who performed the January 2006 VA examination.  At that time, the VA examiner again opined that the Veteran's low back disability was not directly or proximately related to her service-connected knee disabilities.  In this regard, the examiner noted that the Veteran was overweight, she had chronic pain syndrome, and she had fibromyalgia.  He reported that the Veteran's back pain was more likely a result of her fibromyalgia, but did note that she had evidence of degenerative changes in her back.  The examiner also noted that it was not as likely as not that her back pain was coming from her feet.  In this regard, the examiner noted that she had problems with both feet and an antalgic gait, but again, she had degenerative changes in her back and fibromyalgia.  Further, the examiner noted that the Veteran reported that her chiropractor had told her that her back disability was related to her service-connected foot and knee disabilities.  However, the examiner merely noted that all chiropractors told their patients that.   

The Board finds that this opinion is inadequate for adjudication purposes.  In this regard, the Board notes that the examiner acknowledged that the Veteran had degenerative changes in her back, but did not comment as to the likely cause of the degenerative changes.  Instead, the examiner merely stated that the Veteran's fibromyalgia was the cause of her back pain.  As the examiner did not account for the cause of the degenerative changes, and the potential that they could have been caused by her antalgic gait, this rationale is not adequate.  Additionally, the examiner cited to the fact that the Veteran had problems with her feet and an antalgic gait as a rationale for why her back problems were not related to her feet.  This rationale is inconsistent with the negative opinion provided.  Also, the VA examiner noted that while the Veteran's chiropractor may have told her that her low back disability was related to her back and feet disabilities, all chiropractors told their patients that.  The Board notes that the fact that "all chiropractors" say this does not make the statement untrue.  The examiner's failure to even consider the possibility of a link between the Veteran's low back disability and her service-connected feet and knee disabilities based upon the chiropractor's reported statements is not proper.  For these reasons, the opinion is not adequate for adjudication purposes and so, cannot serve as the basis of a denial of entitlement to service connection.  

In a July 2011 statement, the Veteran's treating chiropractor opined that the Veteran's low back disability was more likely than not causally related to her service-connected feet and knee disabilities.  In this regard, the Veteran's chiropractor reported that foot pronation, a symptom of the Veteran's service connected foot disabilities, caused internal rotation of the tibia and femur and a resultant acquired short leg.  He noted that this would cause the pelvis to drop low on one side leading to abnormal biomechanics in the knee, hip, and low back.  Further, he noted that lumbo-pelvic X-rays taken in January 2009 had revealed the Veteran to have left pelvic unleveling, indicative of the above described acquired short left leg.  He reported that the acquired short leg led to the Veteran walking with an abnormal gait which caused early degenerative changes in the ankles, knees, hips, and lower back along with muscular imbalances and resultant pain.  Additionally, the Veteran's chiropractor reported that as a result of having fusion of her great toe, for which the Veteran is service-connected, she developed artificially induced hallux rigidus which also caused her to walk with an abnormal gait resulting in the described degenerative changes and pain.  

In sum, the Veteran has competently reported that the antalgic gait resulting from her service-connected foot and knee disabilities causes her to experience low back pain and the Board has found these statements credible.  The Veteran's chiropractor has competently opined that the antalgic gait resulting from the Veteran's foot and knee disabilities has caused the Veteran's low back disability.  The Veteran's chiropractor provided a well-reasoned and thorough rationale for his opinion and there is no competent opinion of record indicating that this is not the case.  

Therefore, the Board finds that the evidence for and against the claim is at least in equipoise.  Accordingly, the benefit of the doubt must be resolved in favor of the Veteran and so, entitlement to service connection for a low back disability is warranted.  Diagnoses of degenerative joint disease and mechanical chronic low back pain were provided by the VA examiner, most recently in September 2012.


ORDER

Entitlement to service connection for a low back disability, diagnosed as degenerative joint disease and mechanical chronic low back pain, is granted.  


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to a TDIU is decided.  

The Board notes that the Veteran is currently in receipt of a combined disability rating of 60 percent.  At such, the Veteran does not currently meet the schedular requirements for a TDIU at this time.  38 C.F.R. § 4.16 (2012).  

However, as discussed above, the Board has granted entitlement to service connection for a low back disability.  As the issue before the Board was entitlement to service connection for a low back disability, it is not within the Board's discretion to assign a disability rating for this disability.  Therefore, the Veteran's claim of entitlement to a TDIU cannot be adjudicated until such a disability rating is assigned.   

Accordingly, the case is REMANDED to the RO via the AMC in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake any development it determines to be warranted, to include implementing the Board's decision herein granting service connection and assigning a disability rating and effective date.  

2. Then, the RO or the AMC should readjudicate the Veteran's claim for a TDIU if it has not been rendered moot.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and her representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


